Citation Nr: 0511649	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The RO granted service connection 
for post-traumatic stress disorder (PTSD), assigning a 50 
percent evaluation; and denied a total disability rating 
based on individual unemployability (TDIU).  The veteran 
timely perfected an appeal of these determinations to the 
Board.  In September 2004, the Board remanded the appeal for 
further development.  

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of initial review by the agency of original 
jurisdiction (AOJ).  In addition, the Board granted the 
veteran's request to hold the record open for 60 days.  In 
April 2005, the Board received additional evidence again with 
a waiver of initial review by the AOJ.  Thus, the Board will 
consider all of the additional evidence in conjunction with 
this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that his service-connected 
PTSD is more disabling than reflected in the original 
evaluation, and that he is entitled to a TDIU.  

At the January 2005 Board hearing, the veteran testified that 
he had recently been granted disability benefits by the 
Social Security Administration (SSA) and that he had 
testified before the SSA.  He also indicated that at the SSA 
hearing testimony had been provided by a medical professional 
about his PTSD and its effect on his employment.  Because 
they address the severity of the veteran's PTSD and the level 
of occupational impairment due to PTSD, the Board finds that 
the SSA decision, including the exhibits relied on, and the 
transcript of the SSA hearing are relevant to this appeal.  
The Board notes that the veteran submitted a portion of the 
SSA decision, including a list of exhibits and Exhibit 3F 
(consultative examination dated January 20, 2003, by P. 
Downey, PhD).  The veteran also submitted a Physical Residual 
Functional Capacity Questionnaire dated in March 2004 and a 
letter from R. Kelly, his attorney before the SSA.  The Board 
observes, however, that the RO must obtain the complete SSA 
decision, including all related records, and the transcript 
of the SSA hearing.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Furthermore, the Board observes that the RO 
should schedule the veteran for a VA psychiatric examination 
to determine the effect of his service-connected PTSD on his 
ability to work.

The Board also observes that the requirements of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) [hereinafter VCAA], have not 
been satisfied with respect to the issue a TDIU.  
Essentially, the VCAA and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  

In this case, the Board notes that the veteran was issued a 
VCAA notice letter in August 2003 that essentially provided 
the provisions of 38 C.F.R. § 4.16(a) (2004).  The letter, 
however, does not address the provisions of 38 C.F.R. 
§ 4.16(b) (2004).  In light of the above, the RO should send 
the veteran and his representative a letter that complies 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with respect to the issue of 
entitlement to a total disability rating based on individual 
unemployability that addresses both 38 C.F.R. §§ 4.16(a) and 
4.16(b).  

In addition, the Board observes that the provisions of 
38 C.F.R. § 3.321(b)(1) (2004) are applicable in connection 
with the issue of entitlement to an initial disability rating 
in excess of 50 percent for PTSD.  See generally Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board's 
decision will be reversed as a matter of law where there is 
plausible evidence that a claimant is eligible for 
consideration on an extra-schedular basis and the Board has 
not relied on any affirmative evidence to the contrary); see 
also VAOPGCPREC 6-96, slip op. at 15, 61 Fed. Reg. 66749 
(1996); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
In this regard, the Board observes that the above-mentioned 
VCAA letter was adequate for the original claim of 
entitlement to service connection for PTSD, and thus a 
subsequent VCAA letter is not required to inform the veteran 
of the information and evidence needed to establish an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  See 
VAOPGCPREC 8-2003.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to a total disability rating 
based on individual unemployability, the 
RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and includes the provisions 
of 38 C.F.R. §§ 4.16(a) and 4.16(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should contact the SSA and 
obtain a copy of the recent decision 
regarding the veteran's award of 
disability benefits, including copies of 
all medical and other records relied upon 
in making such decision that are not 
already of record, as well as a copy of 
the associated hearing transcript.  The 
RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain them would be futile.  Should the 
RO reach either or both conclusions, it 
must so state in a notice to the veteran 
and his representative.  

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the effect of 
his service-connected PTSD on this 
ability to work.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner is asked 
to provide an opinion as to the 
interference with employability 
attributable to the veteran's service-
connected PTSD alone.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.  

4.  The RO should then determine whether 
the case should be referred to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration 
pursuant to 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b) with respect to the veteran's 
PTSD.

5.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
an initial disability rating in excess of 
50 percent for post-traumatic stress 
disorder and entitlement to a total 
disability rating based on individual 
unemployability.  This review should 
include consideration of the additional 
evidence received since the issuance of 
the May 2004 Supplemental Statement of 
the Case.

6.  If any determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




